UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12, RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer_ Non-accelerated filer_ Smaller reporting company_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of June 30, 2010 Common Stock, par value $0.50 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 40. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Earnings – Three Months Ended May 31, 2010 and 2009 3 Consolidated Balance Sheets – May 31, 2010, and February 28, 2010 4 Consolidated Statements of Cash Flows – Three Months Ended May 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 37 Item 4.Controls and Procedures 37 PART II. OTHER INFORMATION Item 1.Legal Proceedings 38 Item 1A.Risk Factors 38 Item 6.Exhibits 38 SIGNATURES 39 EXHIBIT INDEX 40 Page2of 40 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) (In thousands except per share data) Three Months Ended May 31 % % Sales and operating revenues: Used vehicle sales $ $ New vehicle sales Wholesale vehicle sales Other sales and revenues Net sales and operating revenues Cost of sales Gross profit CarMax Auto Finance income (loss) ) ) Selling, general and administrative expenses Interest expense 72 ― Interest income 80 ― ― Earnings before income taxes Income tax provision Net earnings $ $ Weighted average common shares: Basic Diluted Net earnings per share: Basic $ $ Diluted $ $ Reflects the adoption of ASU Nos. 2009-16 and 2009-17 effective March 1, 2010. Percents are calculated as a percentage of net sales and operating revenues and may not equal totals due to rounding. See accompanying notes to consolidated financial statements. Page 3of 40 CARMAX, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (In thousands except share data) May 31, 2010 (1) February 28, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash from collections on auto loan receivables ― Accounts receivable, net Auto loan receivables held for sale ― Retained interest in securitized receivables ― Inventory Deferred income taxes Prepaid expenses and other current assets 7,017 Total current assets Auto loan receivables, net ― Property and equipment, net Deferred income taxes Other assets 49,092 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued income taxes Short-term debt Current portion of long-term debt Current portion of non-recourse notes payable ― Total current liabilities Long-term debt, excluding current portion Non-recourse notes payable, excluding current portion ― Deferred revenue and other liabilities 117,887 TOTAL LIABILITIES 622,609 Commitments and contingent liabilities Shareholders’ equity: Common stock, $0.50 par value; 350,000,000 shares authorized; 223,714,579 and 223,065,542 shares issued and outstanding as of May 31, 2010, and February 28, 2010, respectively Capital in excess of par value Accumulated other comprehensive loss ) ) Retained earnings 1,095,461 TOTAL SHAREHOLDERS’ EQUITY 1,933,582 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Reflects the adoption of ASU Nos. 2009-16 and 2009-17 effective March 1, 2010.Pursuant to these pronouncements, we recognize (a) all transfers of auto loan receivables into term securitizations and (b) transfers of auto loan receivables into our warehouse facilities on or after March 1, 2010, as secured borrowings. See accompanying notes to consolidated financial statements. Page 4 of 40 CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended May 31 Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization Share-based compensation expense Provision for loan losses ― Loss on disposition of assets Deferred income tax provision (benefit) ) Net (increase) decrease in: Accounts receivable, net ) Auto loan receivables held for sale, net ― ) Retained interest in securitized receivables ) Inventory ) ) Prepaid expenses and other current assets ) Auto loan receivables, net ) ― Other assets ) ) Net increase (decrease) in: Accounts payable, accrued expenses and other current liabilities and accrued income taxes Deferred revenue and other liabilities ) ) Net cash provided by (used in) operating activities ) Investing Activities: Capital expenditures ) ) Proceeds from sales of assets ― 50 Decrease in restricted cash from collections on auto loan receivables ― Increase in restricted cash for reserve accounts ) ― Sales of money market securities, net 1 Net cash provided by (used in) investing activities ) Financing Activities: (Decrease) increase in short-term debt, net ) Issuances of long-term debt Payments on long-term debt ) ) Issuances of non-recourse notes payable ― Payments on non-recourse notes payable ) ― Equity issuances, net ) Excess tax benefits from share-based payment arrangements 39 Net cash (used in) provided by financing activities ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. Page 5 of 40 CARMAX, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1. Background CarMax, Inc. (“we”, “our”, “us”, “CarMax” and “the company”), including its wholly owned subsidiaries, is the largest retailer of used vehicles in the United States.We were the first used vehicle retailer to offer a large selection of high quality used vehicles at competitively low, no-haggle prices using a customer-friendly sales process in an attractive, modern sales facility.At select locations we also sell new vehicles under various franchise agreements.We provide customers with a full range of related products and services, including the financing of vehicle purchases through our own finance operation, CarMax Auto Finance (“CAF”), and third-party lenders; the sale of extended service plans, a guaranteed asset protection product and accessories; the appraisal and purchase of vehicles directly from consumers; and vehicle repair service.Vehicles purchased through the appraisal process that do not meet our retail standards are sold to licensed dealers through on-site wholesale auctions. 2. Accounting Policies Basis of Presentation and Use of Estimates.The accompanying interim unaudited consolidated financial statements include theaccounts of CarMax and our wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities.Actual results could differ from those estimates.Amounts and percentages in tables may not total due to rounding. These consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, such interim consolidated financial statements reflect all normal recurring adjustments considered necessary to present fairly the financial position and the results of operations and cash flows for the interim periods presented.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in our Annual Report on Form 10-K for the fiscal year ended February28,2010. Cash and Cash Equivalents.Cash equivalents of $0.5 million as of May 31, 2010, and February 28, 2010, consisted of highly liquid investments with original maturities of three months or less. Restricted Cash from Collections on Auto Loan Receivables.Cash accounts totaling $147.0 million as of May31,2010, consisted of collections of principal and interest payments on securitized auto loan receivables that are restricted for payment to the securitization investors pursuant to the applicable securitization agreements. Securitizations.As of March1,2010, we adopted FASB Accounting Standards Update (“ASU”) Nos. 2009-16 and 2009-17 (formerly Statements of Financial Accounting Standards (“SFAS”) Nos. 166 and 167, respectively) with prospective application.ASU No. 2009-16 amended FASB Accounting Standards Codification (“ASC”) Topic 860, “Transfers and Servicing,” and ASU No. 2009-17 amended FASB ASC Topic 810, “Consolidation.”ASU No. 2009-16 removed the concept of a qualifying special-purpose entity (“QSPE”)from Topic 860 and removed the provision within Topic 810 exempting these entities from consolidation.These pronouncements also clarified the requirements for isolation and the limitations on the portions of financial assets that are eligible for sale accounting treatment. Effective March 1, 2010, we recognize existing and future transfers of auto loan receivables into term securitizations as secured borrowings, which results in recording the auto loan receivables and the related non-recourse notes payable to the investors on our consolidated balance sheets.All transfers of receivables into our warehouse facilities on or after March1,2010, are also accounted for as secured borrowings.As of March1,2010, we amended our warehouse facility agreement in effect as of that date.As a result, auto loan receivables previously securitized through that warehouse facility no longer qualify for sale treatment because, under the amendment, CarMax now has effective control over the receivables.The receivables that were funded in the warehouse facility at that date were consolidated, at their fair value, along with the related non-recourse notes payable to the investors. Page6 of 40 The table below shows the combined effects of the adoption of ASU Nos. 2009-16 and 2009-17 and the March1,2010, amendment to our existing warehouse facility agreement on our February 28, 2010, consolidated balance sheets: (In thousands) Current Assets: Restricted cash from collections on auto loan receivables $ Accounts receivable, net ) Auto loan receivables held for sale ) Retained interest in securitized receivables ) Total Current Assets ) Auto loan receivables, net (1)(2) Deferred income taxes Other assets TOTAL ASSETS $ Current Liabilities: Accounts payable $ Accrued expenses and other current liabilities Current portion of non-recourse notes payable (1) Total Current Liabilities Non-recourse notes payable (1)(2) TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The assets and liabilities of the term securitization trusts are separately presented on the face of the consolidated balance sheets, as required by ASU No. 2009-17. In addition to the accounting change, this line includes the impact from the amendment to our existing warehouse facility agreement resulting in $331.0 million of receivables, along with the related non-recourse notes payable, being consolidated. The following provides more detail of the financial impact of the accounting change and the amendment as of March1,2010: · Consolidation of the auto loan receivables and the related non-recourse notes payable funded in existing term securitizations. · Consolidation of the auto loan receivables and the related non-recourse notes payable funded in the existing warehouse facility. · Recognition of an allowance for loan losses on the consolidated auto loan receivables. · Consolidation of customer loan payments received but not yet distributed by the term securitization trusts.These payments are included in restricted cash from collections on auto loan receivables. · Reclassification of auto loan receivables held for sale to auto loan receivables. · Reclassification of certain balances previously included in retained interest in securitized receivables that relate to existing term securitizations. · Write-off of the remaining interest-only strip receivables related to term securitizations, previously recorded in retained interest in securitized receivables, and the related deferred tax liability.These write-offs were charged against retained earnings. · Recording of a net deferred tax asset, primarily related to the establishment of the allowance for loan losses. Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses.See Notes 3 and 4 for additional discussion of securitizations. Auto Loan Receivables.Auto loan receivables, net of an allowance for loan losses, include amounts due from customers primarily related to used retail car sales financed through CAF.The allowance for loan losses represents an estimate of the amount of losses inherent in the loan portfolio as of the reporting date.The allowance is primarily based on the Page7 of 40 credit quality of the underlying receivables, historical trends and forecasted forward loss curves.Management also takes into account recent trends in delinquencies and losses, recovery rates and the economic environment.The provision for loan losses is the periodic cost of maintaining an adequate allowance.See Note 4 for additional information on auto loan receivables. Derivative Instruments and Hedging Activities.We enter into derivative instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the values of which are determined by interest rates.We recognize the derivatives at fair value as either current assets or current liabilities on the consolidated balance sheets.Where applicable, such contracts covered by master netting agreements are reported net.Gross positive fair values are netted with gross negative fair values by counterparty.The accounting for changes in the fair value of derivatives depends on the intended use of the derivative, whether we have elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.We may enter into derivative contracts that are intended to economically hedge certain risks, even though hedge accounting may not apply or we do not elect to apply hedge accounting.See Note 5 for additional discussion on derivative instruments and hedging activities. 3. CarMax Auto Finance Income (Loss) Three Months Ended May 31 (In millions) % % Managed portfolio income: Interest and fee income $ $ ― ― Servicing fee income Interest income on retained interest in securitized receivables Total managed portfolio income Gain (loss): Gain on sales of loans originated and sold (2) ― ― Other gains (losses) ) ― Total gain (loss) ) ― Expenses: Interest expense ― ― Provision for loan losses ― ― Payroll and fringe benefit expense Other direct CAF expenses Total expenses CarMax Auto Finance income (loss) $ $ ) ) Total average managed receivables, principal only $ $ Net loans originated $ $ Loans originated and sold ― $ Percent columns indicate: Annualized percent of total average managed receivables, principal only, except where noted. Percent of loans originated and sold. CAF provides financing for qualified customers at competitive market rates of interest.Throughout each month we securitize substantially all of the loans originated by CAF as discussed in Note 4.Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses. Prior to March 1, 2010, the majority of CAF income was typically generated by the spread between the interest rates charged to customers and the related cost of funds.A gain, recorded at the time of securitization, resulted from recording a receivable approximately equal to the present value of the expected residual cash flows generated by the securitized Page8 of 40 receivables.The cash flows were calculated taking into account expected prepayments, losses and funding costs.The gain on sales of loans originated and sold included both the gain income recorded at the time of securitization and the effect of any subsequent changes in valuation assumptions or funding costs that were incurred in the same fiscal period that the loans were originated.Other gains or losses included the effects of changes in valuation assumptions or funding costs related to loans originated and sold during previous fiscal periods, the effects of new term securitizations and changes in the valuation of retained subordinated bonds, as applicable. CAF income or loss does not include any allocation of indirect costs or income.We present this information on a direct basis to avoid making arbitrary decisions regarding the indirect benefits or costs that could be attributed to CAF.Examples of indirect costs not included are retail store expenses and corporate expenses such as human resources, administrative services, marketing, information systems, accounting, legal, treasury and executive payroll. 4. Securitizations We maintain a revolving securitization program comprised of two separate warehouse facilities (“warehouse facilities”) that we use to fund substantially all of the auto loan receivables originated by CAF until they can be funded through a term securitization or alternative funding arrangement.We sell the auto loan receivables to a wholly owned, bankruptcy-remote, special purpose entity that transfers an undivided percentage ownership interest in the receivables, but not the receivables themselves, to entities formed by third-party investors (“bank conduits”).The bank conduits issue asset-backed commercial paper supported by the transferred receivables, and the proceeds from the sale of the commercial paper are used to finance the securitized receivables. The bank conduits may be considered variable interest entities, but are not consolidated because our interest does not constitute a variable interest in the entities.We hold a variable interest in specified assets transferred to the entities rather than interests in the entities themselves. We typically use term securitizations to refinance the auto loan receivables previously securitized through the warehouse facilities.The purpose of term securitizations is to provide permanent funding for these receivables.In these transactions, a pool of auto loan receivables is sold to a bankruptcy-remote, special purpose entity that, in turn, transfers the receivables to a special purpose securitization trust.The securitization trust issues asset-backed securities, secured or otherwise supported by the transferred receivables, and the proceeds from the sale of the asset-backed securities are used to finance the securitized receivables.Refinancing receivables in a term securitization could have a significant impact on our results of operations depending on the transaction structure and market conditions. The warehouse facilities and the term securitizations are governed by various legal documents that limit and specify the activities of the special purpose entities and term securitization trusts (collectively, “securitization vehicles”) used to facilitate the securitizations.The securitization vehicles are generally allowed to acquire the receivables being sold to them, issue asset-backed securities to investors to fund the acquisition of the receivables and enter into derivatives or other yield maintenance contracts to hedge or mitigate certain risks related to the pool of receivables or asset-backed securities.Additionally, the securitization vehicles are required to service the receivables they hold and the securities they have issued.These servicing functions are performed by CarMax, as appointed within the underlying legal documents.Servicing functions include, but are not limited to, collecting payments from borrowers, monitoring delinquencies, liquidating assets, investing funds until distribution, remitting payments to the trustee who in turn remits payments to the investors, and accounting for and reporting information to investors. The securitized receivables can only be used as collateral to settle obligations of the securitization vehicles.The securitization vehicles and investors have no recourse to our assets beyond the securitized receivables, the amounts on deposit in reserve accounts and the restricted cash from collections on auto loan receivables.We have not provided financial or other support to the securitization vehicles or investors that was not previously contractually required.There are no additional arrangements, guarantees or other commitments that could require us to provide financial support to the securitization vehicles. Effective March 1, 2010, all transfers of auto loan receivables related to the warehouse facilities are accounted for as secured borrowings.These transfers represent only a portion of the assets and this portion does not meet the definition of a participating interest because our interest in the transferred receivables is subordinate to the interest of the investors in the bank conduits. Page9 of 40 As of March1,2010, we amended our warehouse facility agreement in effect as of that date.As a result, auto loan receivables previously securitized through that warehouse facility no longer qualify for sale treatment because, under the amendment, CarMax now has effective control over the receivables.The receivables that were funded in the warehouse facility at that date were consolidated, at their fair value, along with the related non-recourse notes payable to the investors. With the removal of the QSPE consolidation exemption from Topic 810, effective March1,2010, we are required to evaluate the term securitization trusts for consolidation.In our capacity as servicer, we have the power to direct the activities of the trusts that most significantly impact the economic performance of the receivables.In addition, we have the obligation to absorb losses and the rights to receive any returns of the trusts, which could be significant.Accordingly, we are the primary beneficiary of the trusts and are required to consolidate them, effective March 1, 2010.The auto loan receivables securitized through the term securitization trusts were consolidated at their unpaid principal balances as of that date, net of an allowance for loan losses, along with the related non-recourse notes payable to the investors. See Note 2 for a summary of the combined effects of the adoption of ASU Nos. 2009-16 and 2009-17 and the March1,2010, amendment to our existing warehouse facility agreement. AUTO LOAN RECEIVABLES, NET As of May 31 As of February 28 (In millions) Warehouse facilities (1) $ Term securitizations (1) Loans held for investment ― Loans held for sale ― Other receivables (2) ― ― ― Total ending managed receivables $ $ $ Accrued interest and fees Other Less allowance for loan losses ) Auto loan receivables, net $ Amounts were off-balance sheet prior to March 1, 2010. Other receivables includes required excess receivables and receivables not funded through the warehouse facilities. Retained Interest.Prior to March 1, 2010, all transfers of auto loan receivables were accounted for as sales.When the receivables were securitized, we recognized a gain on the sale and retained an interest in the receivables that were securitized.The retained interest included the present value of the expected residual cash flows generated by the securitized receivables, or “interest-only strip receivables,” various reserve accounts, required excess receivables and retained subordinated bonds.As of May 31, 2010, there was no retained interest, as all transfers of auto loan receivables were accounted for as secured borrowings. As part of the adoption of ASU Nos. 2009-16 and 2009-17, as of March1,2010, any retained interest related to term securitizations was either eliminated or reclassified, generally to auto loan receivables, accrued interest receivable or restricted cash.On March1,2010, we also amended our existing warehouse facility agreement.However, this did not result in the elimination or reclassification of the retained interest related to the receivables that were funded in the warehouse facility as of that date.In May 2010, we repurchased the remaining portion of those receivables and resecuritized them through our second warehouse facility established in the first quarter of fiscal 2011.As a result, the retained interest related to these receivables was either eliminated or reclassified.See Note 9 for additional information regarding our warehouse facilities. Except as noted, the following disclosures apply to our securitization activities prior to March 1, 2010, when transfers of auto loan receivables were accounted for as sales. The fair value of the retained interest was $552.4 million as of February28, 2010, and the receivables underlying the retained interest had a weighted average life of 1.5 years as of that date.The weighted average life in periods (for example, months or years) of prepayable assets was calculated by multiplying the principal collections expected in each future period by the number of periods until that future period, summing those products and dividing the sum by the initial principal balance. Page10 of 40 Interest-Only Strip Receivables.Interest-only strip receivables represented the present value of residual cash flows we expected to receive over the life of the securitized receivables.The value of these receivables was determined by estimating the future cash flows using our assumptions of key factors, such as finance charge income, loss rates, prepayment rates, funding costs and discount rates appropriate for the type of asset and risk.The value of interest-only strip receivables could have been affected by external factors, such as changes in the behavior patterns of customers, changes in the strength of the economy and developments in the interest rate and credit markets; therefore, actual performance could have differed from these assumptions.We evaluated the performance of the receivables relative to these assumptions on a regular basis.Any financial impact resulting from a change in performance was recognized in earnings in the period in which it occurred.Interest-only strip receivables are no longer reported on the consolidated balance sheets. Reserve Accounts.We are required to fund various reserve accounts established for the benefit of the securitization investors.In the event that the cash generated by the securitized receivables in a given period was insufficient to pay the interest, principal and other required payments, the balances on deposit in the reserve accounts would be used to pay those amounts.In general, each of our term securitizations requires that an amount equal to a specified percentage of the original balance of the securitized receivables be deposited in a reserve account on the closing date.An amount equal to a specified percentage of funded receivables is also requiredfor our warehouse facilities.Any excess cash generated by the receivables must be used to fund the reserve account to the extent necessary to maintain the required amount.If the amount on deposit in the reserve account exceeds the required amount, the excess is released to us.In the term securitizations, the amount required to be on deposit in the reserve account must equal or exceed a specified floor amount.The reserve account remains funded until the investors are paid in full, at which time the remaining balance is released to us.As of February 28, 2010, the amount on deposit in reserve accounts was $47.4 million.Effective March1,2010, the amount on deposit in reserve accounts is reported as restricted cash within other assets on our consolidated balance sheets. Required Excess Receivables.The total value of the securitized receivables must exceed the principal amount owed to the investors by a specified amount.The required excess receivables balance represents this specified amount.Any cash flows generated by the required excess receivables are used, if needed, to make payments to the investors.Any remaining cash flows from the required excess receivables are released to us.As of February28,2010, the unpaid principal balance related to the required excess receivables was $129.5 million.Effective March1,2010, required excess receivables are included in auto loan receivables on our consolidated balance sheets. Retained Subordinated Bonds.Between January 2008 and April 2009, we retained some or all of the subordinated bonds associated with our term securitizations.We received periodic interest payments on certain bonds.The bonds were carried at fair value and changes in fair value were included in earnings as a component of CAF income.We based our valuation on observable market prices of the same or similar instruments when available; however, observable market prices were not consistently available for these assets.Therefore, our valuations were primarily based on an average of three non-binding, market spread quotes from third-party investment banks.By applying these average spreads to the bond benchmarks, as determined through the use of a widely accepted third-party bond pricing model, we measured a fair value.As of February28,2010, the fair value of retained subordinated bonds was $248.8 million.Effective March1,2010, the retained subordinated bonds are eliminated as a part of the consolidation of the term securitization trusts. Continuing Involvement with Securitized Receivables.We continue to manage the auto loan receivables that we securitize.We receive servicing fees of approximately 1% of the outstanding principal balance of the securitized receivables.We believe that the servicing fees specified in the securitization agreements adequately compensate us for servicing the securitized receivables.No servicing asset or liability has been recorded. PAST DUE ACCOUNT INFORMATION As of May 31 As of February 28 (In millions) Ending managed receivables $ $ $ Accounts 31+ days past due $ $ $ Past due accounts as a percentage of ending managed receivables % % % Page11 of 40 CREDIT LOSS INFORMATION Three Months Ended May 31 (In millions) Net credit losses on managed receivables $ Total average managed receivables, principal only $ Annualized net credit losses as a percentage of total average managed receivables, principal only % Average recovery rate % SELECTED CASH FLOWS FROM SECURITIZED RECEIVABLES Three Months Ended May 31 (In millions) Proceeds from new securitizations $ Proceeds from collections $ Servicing fees received $ Other cash flows received from the retained interest: Interest-only strip and excess receivables $ Reserve account releases $ Interest on retained subordinated bonds $ Proceeds from New Securitizations.Proceeds from new securitizations included proceeds from receivables that were newly securitized in or refinanced through the warehouse facility during the indicated period.There were no balances previously outstanding in term securitizations that were refinanced through the warehouse facility in the first quarter of fiscal 2010.Proceeds received when we refinance receivables from the warehouse facility are excluded from this table as they are not considered new securitizations. Proceeds from Collections.Proceeds from collections represented principal amounts collected on receivables securitized through the warehouse facility that were used to fund new originations. Servicing Fees Received.Servicing fees received represented cash fees paid to us to service the securitized receivables. Other Cash Flows Received from the Retained Interest.Other cash flows received from the retained interest represented cash that we received from the securitized receivables other than servicing fees.It included cash collected on interest-only strip and excess receivables, amounts released to us from reserve accounts and interest on retained subordinated bonds. Financial Covenants and Performance Triggers.The securitization agreements related to the warehouse facilities include various financial covenants and performance triggers.The financial covenants include a maximum total liabilities to tangible net worth ratio and a minimum fixed charge coverage ratio.Performance triggers require that the pools of securitized receivables in the warehouse facilities achieve specified thresholds related to loss and delinquency rates.If these financial covenants and/or thresholds are not met, we could be unable to continue to securitize receivables through the warehouse facilities.In addition, the warehouse facility investors would charge us a higher rate of interest and could have us replaced as servicer.Further, we could be required to deposit collections on the securitized receivables with the warehouse facilityagents on a daily basis and deliver executed lockbox agreements to the warehouse facility agents.As of May 31, 2010, we were in compliance with the financial covenants and the securitized receivables were in compliance with the performance triggers. 5. Derivative Instruments and Hedging Activities Risk Management Objective of Using Derivatives.We are exposed to certain risks arising from both our business operations and economic conditions, particularly with regard to future issuances of fixed-rate debt and existing and future issuances of floating-rate debt.Primary exposures include LIBOR and commercial paper rates.We enter into derivative instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the value of which are determined by interest rates.Our derivative instruments are used to manage differences in the amount of our known or expected cash receipts and our known or expected cash payments principally related to the funding of our auto loan receivables. Page12 of 40 We do not anticipate significant market risk from derivatives as they are predominantly used to match funding costs to the use of the funding.However, disruptions in the credit markets could impact the effectiveness of our hedging strategies.Credit risk is the exposure to nonperformance of another party to an agreement.We mitigate credit risk by dealing with highly rated bank counterparties. Cash Flow Hedges of Interest Rate Risk.Our objectives in using interest rate derivatives are to add stability to interest expense, to manage our exposure to interest rate movements and to better match funding costs to the interest received on the fixed-rate receivables being securitized.To accomplish these objectives, we primarily use interest rate swaps.Interest rate swaps designated as cash flow hedges involve the receipt of variable amounts from a counterparty in exchange for our making fixed-rate paymentsover the life of the agreements without exchange of the underlying notional amount. These interest rate swaps are designated as cash flow hedges of forecasted interest payments in anticipation of permanent funding in the term securitization market.Prior to March 1, 2010, no derivative instruments were designated as cash flow hedges. For derivatives that are designated and qualify as cash flow hedges, the effective portion of changes in the fair value is initially recorded in accumulated other comprehensive loss (“AOCL”) and is subsequently reclassified into CAF income in the period that the hedged forecasted transaction affects earnings.The ineffective portion of the change in fair value of the derivatives is recognized directly in CAF income. Amounts reported in AOCL related to derivatives will be reclassified to CAF income as interest payments are made on our future issuances of fixed-rate debt.During the next twelve months, we estimate that an additional $3.1 million will be reclassified as an increase to CAF income. During the three months ending May 31, 2010, we entered into five interest rate derivatives that were designated as cash flow hedges of interest rate risk, all of which were outstanding as of May 31, 2010: As of May 31, 2010 Product Number of Instruments Remaining Term Current Notional Amount (in thousands) Interest rate swaps 5 46 months $ Non-designated Hedges.Derivative instruments not designated as accounting hedges, including interest rate swaps and interest rate caps, are not speculative and are used to better match funding costs to the interest on fixed-rate receivables being securitized, to minimize the funding costs related to certain term securitization trusts and to limit risk for investors in the warehouse facilities.Changes in the fair value of derivatives not designated as accounting hedges are recorded directly in CAF income. The term securitization trusts have entered into derivative instruments, such as interest rate swaps, to mitigate their interest rate risk on a related financial instrument or to lock the interest rate on a portion of its asset-backed variable debt.Effective March 1, 2010, the derivative instruments of the term securitization trusts were consolidated on our consolidated balance sheets as part of the adoption of ASU Nos. 2009-16 and 2009-17. During the three months ending May 31, 2010, we did not enter into any interest rate derivatives that were not designated as accounting hedges. As of May 31, 2010, we had the following outstanding derivatives that were not designated as accounting hedges: As of May 31, 2010 Product Number of Instruments Remaining Term Current Notional Amount (in thousands) Interest rate swaps 34 16 to 39 months $ Interest rate caps (1) 6 39 to 43 months $
